UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 ITEM 1. REPORT TO STOCKHOLDERS. Managements discussion of Fund performance By Epoch Investment Partners, Inc. and Analytic Investors, LLC The 12 months ended October 31, 2010, were a mixed bag of global equity performance, with emerging-market and growth-oriented shares outperforming value-oriented stocks and those of developed nations. This discrepancy was largely due to uneven economic growth in the developed world and the negative effects of the European sovereign debt crisis. For the 12 months ended October 31, 2010, John Hancock Tax-Advantaged Global Shareholder Yield Fund posted total returns of 16.33% at net asset value (NAV) and 35.39% at market value. The difference in the Funds NAV return and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which causes it to trade at a discount or a premium to the Funds NAV share price at any time. By comparison, the Funds benchmark, the MSCI World Stock Index, had a return of 13.32%. The average return of the diversified equity closed-end funds tracked by UBS was 17.39% at NAV and 20.88% at market value. The Funds performance compared with the benchmark index was notable for the fact that the value-oriented, dividend-paying stocks the Fund typically favors generally lagged the returns of the higher-beta, growth-oriented shares that drove the indexs return. Nevertheless, our commitment to high-quality firms with leading global franchises offering healthy yields and balance sheets resulted in positive stock selection and outperformance for the fiscal year. The Fund enjoyed contributions to return across a broad range of market sectors. Positioning among financial shares helped most, thanks to stock choices and an underweight to this lagging sector. Stock selection and an overweight position made the telecommunications sector another source of strength. Stock selection also drove outperformance in the utilities and consumer staples sectors. Relative to the benchmark, positioning in the industrial and consumer discretionary sectors detracted most from performance. It hurt to be underrepresented in two of the three best-performing market segments for the fiscal year. Stock choices made the energy sector another notable detractor in the 12 months. With global equities posting solid gains during the period, it was a difficult environment in which to sell call options since they generally lost value as the market advanced. That was the case with the options component of the Fund, which posted negative returns overall and detracted from performance. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Global Shareholder Yield Fund | Annual report Portfolio summary Top 10 Holdings 1 CenturyLink, Inc. 4.3% Reynolds American, Inc. 3.2% Bristol-Myers Squibb Company 4.0% TECO Energy, Inc. 2.9% NiSource, Inc. 3.9% Vodafone Group PLC 2.8% Scottish & Southern Energy PLC 3.6% France Telecom SA 2.6% National Grid PLC 3.5% Altria Group, Inc. 2.5% Sector Composition Utilities 27% Energy 6% Telecommunication Services 23% Information Technology 4% Consumer Staples 16% Materials 2% Financials 7% Consumer Discretionary 2% Industrials 6% Short-Term Investments & Other 1% Health Care 6% 1 As a percentage of net assets on 10-31-10. Cash and cash equivalents are not included in Top 10 Holdings or Top Five Countries tables. 2 As a percentage of net assets on 10-31-10. 3 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Tax-Advantaged Global Shareholder Yield Fund 7 Funds investments As of 10-31-10 Shares Value Common Stocks 98.63% (Cost $112,029,239) Australia 1.58% Toll Holdings, Ltd. 180,000 1,096,132 Westpac Banking Corp. 37,500 836,840 Belgium 2.20% Mobistar SA 40,500 2,679,394 Brazil 0.93% CPFL Energia SA 48,500 1,137,837 Canada 3.55% BCE, Inc. 75,000 2,515,688 Shaw Communications, Inc., Class B 84,800 1,818,390 France 6.28% France Telecom SA 130,000 3,121,355 SCOR SE 56,800 1,397,453 Total SA 41,450 2,254,150 Vivendi SA 31,500 899,447 Germany 2.23% E.ON AG 30,600 959,909 Muenchener Rueckversicherungs  Gesellschaft AG (MunichRe) 11,300 1,766,553 Hong Kong 1.17% CLP Holdings, Ltd. 175,000 1,424,405 Italy 2.04% Enel SpA 198,500 1,132,584 Terna Rete Elettrica Nazionale SpA 295,300 1,362,715 Netherlands 1.29% Royal Dutch Shell PLC, ADR 24,250 1,574,553 Norway 2.32% Orkla ASA 67,150 650,517 StatoilHydro ASA, SADR 100,000 2,183,000 Philippines 1.10% Philippine Long Distance Telephone Company, SADR 21,600 1,342,008 Spain 1.77% Telefonica SA 80,000 2,157,853 8 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements Shares Value Switzerland 3.91% Nestle SA 37,500 2,055,577 Swisscom AG 6,500 2,714,017 Taiwan 0.97% Taiwan Semiconductor Manufacturing Company, Ltd. SADR 108,700 1,185,917 United Kingdom 21.14% AstraZeneca PLC, SADR (C) 44,000 2,220,240 BAE Systems PLC 404,800 2,236,687 British American Tobacco PLC 29,850 1,138,906 Diageo PLC, SADR 26,800 1,983,200 FirstGroup PLC 320,900 2,100,020 Imperial Tobacco Group PLC 75,000 2,403,223 National Grid PLC 457,060 4,320,986 Scottish & Southern Energy PLC 240,300 4,441,277 United Utilities Group PLC 159,209 1,558,714 Vodafone Group PLC 1,254,700 3,414,783 United States 46.15% Altria Group, Inc. 122,100 3,103,781 Arthur J. Gallagher & Company (C) 108,600 3,058,176 AT&T, Inc. 66,200 1,886,700 Automatic Data Processing, Inc. 52,200 2,318,724 Bristol-Myers Squibb Company (C) 180,000 4,842,000 CenturyLink, Inc. (C) 126,200 5,222,156 Diamond Offshore Drilling, Inc. 13,400 886,544 Duke Energy Corp. (C) 110,000 2,003,100 E.I. Du Pont de Nemours & Company (C) 58,050 2,744,604 Lorillard, Inc. 24,800 2,116,432 Microchip Technology, Inc. (C) 45,600 1,467,408 NiSource, Inc. (C) 277,700 4,806,987 NSTAR (C) 16,900 704,899 PepsiCo, Inc. 8,500 555,050 Philip Morris International, Inc. (C) 50,000 2,925,000 Pitney Bowes, Inc. 50,800 1,114,552 Progress Energy, Inc. 53,700 2,416,500 Reynolds American, Inc. (C) 60,000 3,894,000 Southern Company 62,900 2,382,023 TECO Energy, Inc. (C) 200,000 3,518,000 Verizon Communications, Inc. (C) 58,900 1,912,483 WGL Holdings, Inc. 16,900 651,495 Windstream Corp. (C) 144,000 1,823,040 Preferred Securities 0.79% (Cost $854,267) United States 0.79% MetLife, Inc., Series B, 6.500% 38,600 965,000 See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 9 Par value Value Short-Term Investments 1.05% (Cost $1,281,791) Repurchase Agreement 0.46% Repurchase Agreement with State Street Corp. dated 10-29-10 at 0.010% to be repurchased at $566,000 on 11-1-10, collateralized by $540,000 U.S. Treasury Notes, 2.500% due 4-30-15 (valued at $580,446, including interest). $566,000 566,000 Shares Value Short-Term Securities 0.59% State Street Institutional Treasury Money Market Fund, 0.0214% (Y) 715,791 715,791 Total investments (Cost $114,165,297)  100.47% Other assets and liabilities, net (0.47%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (C) All or a portion of this security is segregated as collateral for options. Total collateral value at 10-31-10 was $25,857,314. (Y) The rate shown is the annualized seven-day yield as of 10-31-10.  At 10-31-10, the aggregate cost of investment securities for federal income tax purposes was $119,995,190. Net unrealized appreciation aggregated $2,689,585, of which $11,329,246 related to appreciated investment securities and $8,639,661 related to depreciated investment securities. The Fund had the following sector composition as of 10-31-10 (as a percentage of net assets): Utilities 27% Telecommunication Services 23% Consumer Staples 16% Financials 7% Industrials 6% Health Care 6% Energy 6% Information Technology 4% Materials 2% Consumer Discretionary 2% Short-Term Investments & Other 1% 10 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments, at value (Cost $114,165,297) $122,684,775 Cash 942 Foreign currency, at value (Cost $30,151) 30,043 Dividends and interestreceivable 456,936 Other receivables and prepaidassets 14,191 Totalassets Liabilities Written options, at value (Premiums received $1,008,725) (Note3) 997,825 Payable toaffiliates Accounting and legal servicesfees 1,774 Trusteesfees 6,007 Other liabilities and accruedexpenses 68,561 Totalliabilities Netassets Capital paid-in $159,146,920 Accumulated distributions in excess of net investmentincome (4,146) Accumulated net realized gain (loss) on investments, written options and foreign currencytransactions (45,570,884) Net unrealized appreciation (depreciation) on investments, written options and translation of assets and liabilities in foreigncurrencies 8,540,830 Netassets Net asset value pershare Based on 9,410,361 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $12.98 See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 11 F I N A N C I A LS T A T E M E N T S Statement of operations For the year ended 10-31-10 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $7,791,391 Interest 452 Less foreign taxeswithheld (374,128) Total investmentincome Expenses Investment management fees (Note5) 1,158,737 Accounting and legal services fees (Note5) 18,588 Transfer agentfees 13,721 Trustees fees (Note5) 46,148 Printing and postagefees 50,832 Professionalfees 78,970 Custodianfees 47,326 Stock exchange listingfees 22,673 Other 13,602 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (1,841,837) Written options (Note3) (845,415) Foreign currencytransactions (162,241) Change in net unrealized appreciation (depreciation)of Investments 15,474,330 Written options (Note3) (916,085) Translation of assets and liabilities in foreigncurrencies 61,759 Net realized and unrealizedgain Increase in net assets fromoperations 12 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-10 10-31-09 Increase (decrease) in netassets Fromoperations Net investmentincome $5,967,118 $6,768,586 Net realizedloss (2,849,493) (35,325,546) Change in net unrealized appreciation(depreciation) 14,620,004 39,171,889 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (5,812,586) (6,513,511) From tax return ofcapital (7,669,225) (7,785,725) Totaldistributions From Fund share transactions (Note6) Total increase(decrease) Netassets Beginning ofyear 116,903,670 120,804,877 End ofyear Undistributed (accumulated distributions in excess of) net investmentincome See notes to financial statements Annual report | Tax-Advantaged Global Shareholder Yield Fund 13 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since inception. COMMON SHARES Period ended 10-31-10 10-31-09 10-31-08 10-31-07 1 Per share operating performance Net asset value, beginning of period 2 Net investmentincome 3 0.64 0.72 1.05 0.02 Net realized and unrealized gain (loss) oninvestments 1.25 0.42 (5.91) 0.50 Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.62) (0.70) (1.03)  From net realizedgain   (0.38)  From tax return ofcapital (0.82) (0.83) (0.39)  Totaldistributions  Anti-dilutive impact of repurchaseplan     Offering costs related to commonshares   4  Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 6 Total return at market value (%) 6 8 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $122 $117 $121 $171 Ratios (as a percentage of average net assets): Expenses beforereductions 1.25 1.29 1.23 1.46 9 Expenses net of fee waivers andcredits 1.25 1.29 1.23 1.30 9 Net investmentincome 5.15 6.01 6.29 1.10 9 Portfolio turnover (%) 96 126 195 3 1 Period from 9-26-07 (inception date) to 10-31-07. 2 Reflects the deduction of a $0.90 per share salesload. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 The repurchase plan was completed at an average repurchase price of $11.09 for 17,400 shares. The redemption for the year ended 10-31-09 was $192,900 and had a less than $0.005 NAVimpact. 6 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Notannualized. 9 Annualized. 14 Tax-Advantaged Global Shareholder Yield Fund | Annual report See notes to financial statements Notes to financial statements Note 1  Organization John Hancock Tax-Advantaged Global Shareholder Yield Fund (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
